Dtjpbel, J.
The appellee complains that he was not cited to answer the appeal.
The appeal was regularly _taken, the bond was given in due form, the citation issued in time, and the transcript was seasonably filed.
The failure of the Sheriff to make the service of the citation, or his neglect to make his return, cannot be attributable to the appellants. Lewis v. Hennen et al., 13 An. 259.
It is, therefore, ordered, adjudged and decreed, that the rule be discharged, and that this cause be continued until the fifst Monday of November eighteen hundred and sixty-one, in order that the appellee may be cited to answer the appeal on the day last named.
Voobhies, J., absent.